Title: To George Washington from Samuel Smith, 25 May 1795
From: Smith, Samuel
To: Washington, George


          
            Sir,
            Balte [Md.] 25th May 1795
          
          The Inclosed was this Moment deliv⟨er⟩d me by Capt. Buchanan of the Pomona just Arrived from Hallifax—I receivd it Open.
          My Money on Board the Pomona was Cleared in the Court of Admiralty at Hallifax, owing I have every reason to believe to the Letters of Mr Hammond. I am sir, your Obedt servt
          
            S. Smith
          
        